Case 9:18-cv-81450-RLR Document 11 Entered on FLSD Docket 12/17/2018 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                           CASE NO.: 9:18-CV-81450-KAM - MARRA

  MICHAEL GIELLO,

         Plaintiff,

  vs.

  OCWEN LOAN SERVICING, LLC,

         Defendant.


  JOINT MOTION TO TRANSFER PURSUANT TO LOCAL RULE 3.8 AND INTERNAL
      OPERATING PROCEDURES 2.06.00 AND 2.15.00, AND MOTION TO STAY
              DEADLINES PENDING TRANSFER RESOLUTION

         This case is one of twenty cases recently filed in this district, in which Plaintiffs assert

  claims against Ocwen for alleged violation of the TCPA and FCCPA. The cases currently are

  pending before four judges in this district. The cases concern the same subject matter, involve

  the same counsel, and likely could be handled more efficiently and with fewer judicial resources

  if the cases were handled by one judge for pretrial purposes. The parties therefore move jointly,

  pursuant to Local Rule 3.8 and Sections 2.06.00 and 2.15.00 of this Court’s Internal Operating

  Procedures, to transfer this action to Judge Rosenberg, who currently presides over the

  lowest-numbered (and thus earliest-filed) case of the twenty cases pending in this District.

         If this IOP 2.15.00 transfer is granted, the parties intend to further reduce the unnecessary

  duplication of judicial labor by moving to consolidate these cases for pretrial purposes. They

  therefore jointly request that the Court stay all deadlines until the transfer and consolidation

  issues is resolved.




                                                   1
Case 9:18-cv-81450-RLR Document 11 Entered on FLSD Docket 12/17/2018 Page 2 of 6



                                                       ARGUMENT

            Local Rule 3.8 provides that attorneys have a “continuing duty . . . to bring promptly to

  the attention of the Court and opposing counsel the existence of other actions or proceedings

  described in Section 2.15.00 of the Court’s Internal Operating Procedures. . . .” IOP 2.15.00

  states:

            Whenever an action or proceeding is filed in the Court which involves subject
            matter which is a material part of the subject matter of another action or
            proceeding then pending before this Court, or for other reasons the disposition
            thereof would appear to entail the unnecessary duplication of judicial labor if
            heard by a different Judge, the Judges involved shall determine whether the
            higher-numbered action or proceeding shall be transferred to the Judge assigned
            to the lower-numbered action. (See IOP 2.06.00 Transfer of Higher-Numbered
            Cases).

  IOP 2.06.00 provides that “for the purpose of higher-numbered transfers, the ‘lower-numbered’

  case refers to the earlier-filed case.”

            The parties file as Exhibit A a list and description of the twenty related cases. Exhibit A

  identifies for each case: (1) the plaintiff name(s); (2) the case number; (3) the date each case was

  filed (in chronological order starting with the earliest-filed case); (4) the current assigned Judge;

  and (5) the claims asserted. See generally Ex. A. The lowest-numbered (thus earliest-filed) case

  is Evans v. Ocwen, 9:18-CV-81394-RLR, which was filed on October 16, 2018. See Ex. A at

  1.40   Judge Rosenberg presides over Evans and four other of the related cases. Id.                                     The

  remaining cases are assigned to three other Judges in this District.41




            40
               To the extent additional, related cases are filed, the parties will file further joint notices with the Court
  and ask that those cases be treated consistently with the relief requested here.
            41
               One case (Katherine Jupin) is assigned to Judge Dimitrouleas. See Ex. A at 1. One case (Giello) is
  assigned to Judge Marra. Id. Five cases (Evans, Victoria Jupin, Zehner, Lattanzio, and Robinson) are assigned to
  Judge Rosenberg. Id. at 1-2. And twelve cases (Adams, Oudyk, Pearson, Dudley, Wagher, Brown, Scioli, Neba,
  Knox, Sweeney, Bailey, Sullivan, and Picuri) are assigned to Judge Middlebrooks. Id. at 1-2. This Joint Notice is
  being filed contemporaneously in each of the higher-filed cases.

                                                               2
Case 9:18-cv-81450-RLR Document 11 Entered on FLSD Docket 12/17/2018 Page 3 of 6



           Transfer is appropriate for two reasons. First, the lower-numbered case pending before

  Judge Rosenberg concerns the same subject matter as the nineteen other cases. Second, transfer

  under IOP 2.15.00 will eliminate unnecessary duplication of judicial labor.

  A.       The Twenty Cases Share The Same Subject Matter.

           In Evans and each of the other nineteen cases, Plaintiffs allege that they received calls on

  their cellular telephone numbers without their consent or after such consent was revoked in

  violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). Each

  case thus concerns the same fundamental question of law regarding whether Ocwen’s dialing

  system is an “automatic telephone dialing system” (“ATDS”), and whether Plaintiffs consented

  to such calls. Some of the plaintiffs couple their TCPA claim with derivative claims under

  Florida’s Consumer Collection Practices Act, Fla. Stat. § 559.55, et seq. (“FCCPA”).42 Ex. A at

  1-2. Ocwen has already begun filing Rule 12(b)(6) motions addressing whether the pleadings

  allege adequately that Ocwen’s dialing system is an ATDS. Additionally, the parties expect to

  exchange discovery requests that are materially the same, and expect Plaintiffs in each case to

  request Rule 30(b)(6) depositions of Ocwen on materially similar topics.

           The cases share other characteristics in addition to these material similarities. Each

  plaintiff is represented by the firm of Morgan & Morgan. Ocwen is represented in each case by

  the firm of Hunton Andrews Kurth LLP. And each case was filed relatively recently, so the

  cases are in similar procedural postures. The cases thus share the same subject matter and are

  appropriate for transfer to Judge Rosenberg.




           42
             In certain cases plaintiffs’ counsel filed notices that the cases were not related. Plaintiffs’ counsel either
  have, or shortly will, withdraw or otherwise amend such notices because the parties, after meeting and conferring on
  these issues, agree that the cases are in fact related as contemplated in Local Rule 3.8, as well as IOPs 2.06.00 and
  2.15.00.

                                                             3
Case 9:18-cv-81450-RLR Document 11 Entered on FLSD Docket 12/17/2018 Page 4 of 6



  B.     Transfer Also Will Eliminate Unnecessary Duplication of Judicial Labor.

         In addition to the cases’ shared subject matters, transfer will eliminate unnecessary

  duplication of judicial labor. As discussed above, the cases have overlapping counsel, parties,

  legal issues, discovery, and some similar facts. Absent transfer, four different judges must

  decide the same issues, against the same defendant, in multiple related cases. Moreover, because

  the pending motions to dismiss are being considered by four different judges, there is the

  potential for inconsistent rulings on the motions.

         If this IOP 2.15.00 transfer is granted, the parties intend to further reduce the unnecessary

  duplication of judicial labor by moving to consolidate these cases for pretrial purposes. With

  consolidated matters, the parties will propose to refile their respective Rule 12(b)(6) papers into a

  master motion, response, and reply. Such master filings will allow the transferee judge to

  evaluate only one motion, one response, and one reply for all cases instead of nineteen separate

  motions, responses, and replies.

         If the cases are transferred and ultimately consolidated, the parties also would propose an

  omnibus scheduling order to set deadlines for all cases and further streamline the matters.

  Moreover, upon entry of an agreed-upon master confidentiality and protective order in the

  transferred and consolidated cases, the parties intend to propose a negotiated period of informal

  discovery of certain information in an effort to resolve all issues between them. To the extent the

  parties are not able to resolve all such issues, and the cases proceed, then they can be addressed

  uniformly with the parties’ cooperation under one Judge.

  C.     Parties Request a Stay of Deadlines While the Transfer Issue is Pending.

         As explained above, the parties are attempting to structure these related cases to

  maximize the efficiency not only for the Court, but for all parties involved. Both parties agree



                                                   4
Case 9:18-cv-81450-RLR Document 11 Entered on FLSD Docket 12/17/2018 Page 5 of 6



  that it would be premature and inefficient at this point to continue to file multiple, largely

  duplicative dismissal pleadings, meet about and prepare numerous case management reports, as

  well as exchange full discovery prior to the ruling of this Court on whether this case will be

  transferred and perhaps consolidated with the other related cases. The parties therefore request

  that the Court stay all deadlines pending resolution of the transfer and consolidation issues. See,

  e.g., Mulligan v. The Frank Found., No. 807-CV-1991-T-24MSS, 2008 WL 2074387, at *1

  (M.D. Fla. May 14, 2008) (granting stay while transfer issue remained pending). This request

  will not prejudice any party, but if denied and the cases are transferred and consolidated, the

  parties will have expended considerable resources and time unnecessarily and destroy the

  efficiencies that the parties seek to create. The parties and the Court would be best served by a

  brief stay while the transfer and consolidation issues are addressed.

                                           CONCLUSION

         The twenty related cases identified in Exhibit A share the same subject matter. Transfer

  to Judge Rosenberg (or to any other judge that the judges designate) will eliminate the

  duplication of judicial resources currently spread between four different judges in this District.

  The parties therefore respectfully request that their joint motion to transfer be granted. The

  parties also jointly request that the Court stay all deadlines while the transfer and consolidation

  issues are resolved.



                                  [Signature on the following page]




                                                   5
Case 9:18-cv-81450-RLR Document 11 Entered on FLSD Docket 12/17/2018 Page 6 of 6



  Dated: December 17, 2018                            Respectfully submitted,



  /s/ Octavio Gomez                                   /s/ Aliza Malouf
  Octavio Gomez                                       Aliza Malouf
  Florida Bar No. 0338620                             Florida Bar No. 1010546
  Morgan & Morgan                                     Hunton Andrews Kurth LLP
  201 N Franklin St, 7th Floor                        1445 Ross Avenue, Suite 3700
  Tampa, FL 33602                                     Dallas, Texas 75202
  Tele: (813) 223-5505                                Tele: (214) 979-8229
  TGomez@forthepeople.com                             amalouf@huntonak.com

  Counsel for Plaintiff                               Counsel for Defendant Ocwen Loan
                                                      Servicing, LLC



                                  CERTIFICATE OF SERVICE

                 I certify that on December 17, 2018, the foregoing document was electronically

  filed with the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this

  day on all counsel of record via transmission of Notices of Electronic Filing generated by

  CM/ECF.

                                                /s/ Aliza Malouf
                                                Aliza Malouf




                                                  6
